internal_revenue_service number release date index number --------------------- ---------------------------------------- -------------------------------------- ----------------------------- - - department of the treasury washington dc person to contact ---------------- id ------------- telephone number --------------------- refer reply to cc corp - plr-150126-03 date january ------------------------- ------------------------------ ---------------------------------------- ------------------------------------------------------------------------ legend distributing -------------------------------------------------------------------- controlled ------------------------------------------------------------------------- business a -------------------------------------------------------------------------------------------------------- business b state x dear --------------- requesting rulings as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated november december and date the information submitted for consideration is summarized below and business b distributing utilizes the accrual_method of accounting the taxpayer has supplied financial information which indicates that distributing has been conducting business a and business b each of which has had gross_receipts and operating_expenses representative of the active_conduct of the business for each of the past five years distributing an s_corporation incorporated in state x is engaged in business a we reply to a letter from your authorized representative dated date --------- distributing will form controlled as a wholly owned subsidiary by transferring all distributing has demonstrated that the nature of business a exposes business b plr-150126-03 to liabilities arising from various hazards distributing desires to insulate business b and its assets from the regulations liabilities and risks associated with the operation of business a we have received information demonstrating that distributing cannot acquire insurance sufficient to protect the business b assets from the hazards of business a distributing also has submitted information indicating its belief that the separation of business a and business b would achieve significant cost savings and would enable business b to compete more successfully in the marketplace accordingly distributing has proposed the following transaction the proposed transaction of the assets of business b to controlled in exchange for stock of controlled immediately after the formation of controlled and the transfer of the business b assets to controlled all of the outstanding_stock of controlled will be distributed by distributing to its shareholders controlled will make an s election on the first available date after the transaction transaction a b c d e the five years of financial information submitted on behalf of distributing is representative of the corporation's present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted except for the gradual expansion of business b and a planned sec_301 distribution no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that as a shareholder of distributing following the transaction distributing and controlled will continue independently and with its separate employees the active_conduct of business a and business b respectively there will be no debt outstanding between distributing and controlled after the proposed transaction the distribution of stock of controlled is being carried out for the following corporate business purposes risk reduction cost savings and to resolve the following representations have been made in connection with the proposed problems with competition the distribution of the stock of controlled is motivated in whole or in substantial part by these corporate business purposes there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in distributing or controlled after the transaction there is no plan or intention by distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any corporation or to sell or otherwise dispose_of either corporation’s assets after the transaction except in the ordinary course of business the total adjusted_basis and fair_market_value of the assets transferred to controlled by distributing equals or exceeds the sum of the liabilities to which the transferred assets are subject no existing liabilities of distributing will be assumed by controlled in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred distributing and controlled respectively have and will have no accumulated_earnings_and_profits at the beginning of their respective taxable years distributing and controlled will have no current_earnings_and_profits as of the date of the distribution no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock no two parties to the transaction are investment companies as defined in sec_368 and iv of the internal_revenue_code the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the total value or total combined voting power of all classes of stock of distributing or controlled plr-150126-03 f g h i j k l m plr-150126-03 n o above we rule as follows no distributing shareholder or shareholders will hold immediately after the distribution disqualified_stock within the meaning of sec_355 which constitutes a 50-percent_or_greater_interest in distributing or controlled there is no plan or intention to revoke or otherwise terminate the s_corporation_election of either distributing or controlled based solely on the information submitted and on the representations set forth the transfer by distributing of its business b assets to controlled in exchange for controlled stock followed by the immediate distribution of all the controlled stock to the shareholders of distributing constitutes a reorganization within the meaning of sec_368 distributing and controlled will be a party to the reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of the business b assets and related liabilities to controlled in exchange for the stock of controlled sec_361 and sec_357 controlled will recognize no gain_or_loss upon the receipt of the business b assets and related liabilities in exchange for shares of stock of controlled sec_1032 the basis of the assets received by controlled will be the same as the basis of such assets in the hands of distributing immediately prior to its transfer to controlled sec_362 the holding_period of the distributing assets received by controlled will include the period during which such assets were held by distributing sec_1223 the shareholders of distributing will recognize no gain_or_loss upon the receipt of the shares of controlled sec_355 distributing will recognize no gain_or_loss upon the distribution of stock of controlled to the shareholders of distributing sec_361 the aggregate basis of the distributing stock and controlled stock in the hands of the shareholders of distributing immediately after the distribution will be the same as the basis of the distributing stock in the hands of the shareholders of distributing immediately prior to the distribution sec_358 such distributing and controlled will be made under a of the income_tax regulations aggregate basis will be allocated between the distributing stock and the controlled stock in proportion to the relative fair_market_value of each corporation’s stock in accordance with sec_1_358-2 qualified subchapter_s shareholders distributing’s momentary ownership of the stock in connection with a reorganization under sec_368 will not cause controlled to have an ineligible shareholder under sec_1361 the holding_period of the controlled stock received by the shareholders of distributing will include the holding_period of the distributing stock with respect to which the distribution will be made provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 plr-150126-03 as provided in sec_312 proper allocation of earnings_and_profits between provided that distributing immediately distributes the stock of controlled to under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not directly covered by the above rulings this ruling letter is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination letter is being sent to your authorized representative in accordance with the power_of_attorney on file with this office a copy of this we express no opinion about the tax treatment of the proposed transaction the rulings contained in this letter are based upon information and sincerely mark s jennings plr-150126-03 cc mark s jennings chief branch office of associate chief_counsel corporate
